                                                                                            Case 13-18735-mkn            Doc 288    Entered 07/11/19 12:33:02         Page 1 of 3




                                                                                        1   Jacob L. Houmand, Esq. (NV Bar No. 12781)              Electronically Filed On: July 11, 2019
                                                                                            Email: jhoumand@houmandlaw.com
                                                                                        2   Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                                                                                            Email: kortiz@houmandlaw.com
                                                                                        3   HOUMAND LAW FIRM, LTD.
                                                                                            9205 West Russell Road, Building 3, Suite 240
                                                                                        4   Las Vegas, NV 89148
                                                                                            Telephone:      702/720-3370
                                                                                        5   Facsimile:      702/720-3371

                                                                                        6   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                        7
                                                                                        8                                UNITED STATES BANKRUPTCY COURT
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9                                          DISTRICT OF NEVADA
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10       In re:                                        Case No. BK-S-13-18735-MKN
                                                                                                                                              Chapter 7
HOUMAND LAW FIRM, LTD.




                                                                                       11       SIX STAR CLEANING AND CARPET
                                                                                                SERVICES, Inc.,                               CERTIFICATE OF SERVICE OF EX
                                                                                       12                                                     PARTE APPLICATION TO EMPLOY
                                                                                                               Debtor.                        FLANGAS LAW FIRM, LTD. AS SPECIAL
                                                                                       13                                                     LITIGATION COUNSEL FOR LENARD E.
                                                                                                                                              SCHWARTZER, CHAPTER 7 TRUSTEE,
                                                                                       14                                                     PURSUANT TO 11 U.S.C. §§ 327(e) AND
                                                                                                                                              328(a) AND FEDERAL RULE OF
                                                                                       15                                                     BANKRUPTCY PROCEDURE 2014
                                                                                       16                                                     Date of Hearing:        N/A
                                                                                                                                              Time of Hearing:        N/A
                                                                                       17
                                                                                                                                              Judge: Honorable Mike K. Nakagawa 1
                                                                                       18
                                                                                       19                1.   On July 11, 2019, I served the following document(s):

                                                                                       20                     a.     Ex Parte Application to Employ Flangas Law Firm, Ltd. As Special
                                                                                                                     Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee,
                                                                                       21                            Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of
                                                                                                                     Bankruptcy Procedure 2014 [ECF No. 284]
                                                                                       22
                                                                                       23                     b.     Declaration of Leo Flangas, Esq. In Support of Ex Parte Application to
                                                                                                                     Employ Flangas Law Firm, Ltd. As Special Litigation Counsel for
                                                                                       24                            Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§
                                                                                                                     327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014
                                                                                       25
                                                                                                                     [ECF No. 285]
                                                                                       26
                                                                                       27
                                                                                            1
                                                                                              All references to “ECF No.” are to the numbers assigned to the documents filed in the case as
                                                                                       28
                                                                                            they appear on the docket maintained by the clerk of the court.
                                                                                                                                             -1-
                                                                                            Case 13-18735-mkn        Doc 288    Entered 07/11/19 12:33:02     Page 2 of 3




                                                                                        1                   c.    Declaration of Yvette Chevalier, Esq. In Support of Ex Parte
                                                                                                                  Application to Employ Flangas Law Firm, Ltd. As Special Litigation
                                                                                        2                         Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11
                                                                                                                  U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy
                                                                                        3                         Procedure 2014 [ECF No. 286]
                                                                                        4
                                                                                        5                   d.    Declaration of Lenard E. Schwartzer In Support of Ex Parte
                                                                                                                  Application to Employ Law Office of Flangas Law Firm, Ltd. As
                                                                                        6                         Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee,
                                                                                                                  Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of
                                                                                        7                         Bankruptcy Procedure 2014 [ECF No. 287]
                                                                                        8          2.       I served the above-named document(s) by the following means to the persons as
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9   listed below:
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10                   a.    ECF System:
HOUMAND LAW FIRM, LTD.




                                                                                       11   KRISTINA L HILLMAN on behalf of Interested Party LABORERS INTERNATIONAL UNION
                                                                                            OF NORTH AMERICA
                                                                                       12   bankruptcycourtnotices@unioncounsel.net, erich@unioncounsel.net
                                                                                       13
                                                                                            JACOB L. HOUMAND on behalf of Attorney NELSON & HOUMAND, P.C.
                                                                                       14   jhoumand@houmandlaw.com, kortiz@houmandlaw.com;2082209420@filings.docketbird.com

                                                                                       15   JACOB L. HOUMAND on behalf of Special Counsel WIMBERLY, LAWSON & AVAKIAN
                                                                                            jhoumand@houmandlaw.com, kortiz@houmandlaw.com;2082209420@filings.docketbird.com
                                                                                       16
                                                                                       17   JACOB L. HOUMAND on behalf of Trustee DOTAN Y MELECH
                                                                                            jhoumand@houmandlaw.com, kortiz@houmandlaw.com;2082209420@filings.docketbird.com
                                                                                       18
                                                                                            JACOB L. HOUMAND on behalf of Trustee LENARD E. SCHWARTZER
                                                                                       19   jhoumand@houmandlaw.com, kortiz@houmandlaw.com;2082209420@filings.docketbird.com
                                                                                       20   ZACHARIAH LARSON on behalf of Interested Party B&R BUILDERS, INC.
                                                                                       21   carita@lzklegal.com,
                                                                                            mzirzow@lzklegal.com;carey@lzklegal.com;trish@lzklegal.com;sara@lzklegal.com
                                                                                       22
                                                                                            BRYCE C. LOVELAND on behalf of Creditor BOARDS OF TRUSTEES OF THE LABORERS
                                                                                       23   JOINT TRUST FUNDS
                                                                                            bcloveland@bhfs.com, edavis@bhfs.com;chumes@bhfs.com
                                                                                       24
                                                                                       25   VICTORIA L NELSON on behalf of Attorney NELSON & HOUMAND, P.C.
                                                                                            vnelson@nelsonhoumand.com, jhoumand@nelsonhoumand.com;kortiz@nelsonhoumand.com
                                                                                       26
                                                                                            VICTORIA L NELSON on behalf of Trustee DOTAN Y MELECH
                                                                                       27   vnelson@nelsonhoumand.com, jhoumand@nelsonhoumand.com;kortiz@nelsonhoumand.com
                                                                                       28

                                                                                                                                          -2-
                                                                                            Case 13-18735-mkn        Doc 288     Entered 07/11/19 12:33:02        Page 3 of 3




                                                                                        1   KYLE J. ORTIZ on behalf of Trustee LENARD E. SCHWARTZER
                                                                                            kortiz@houmandlaw.com, jhoumand@houmandlaw.com;2082209420@filings.docketbird.com
                                                                                        2
                                                                                            LENARD E. SCHWARTZER
                                                                                        3   trustee@s-mlaw.com, lbenson@s-mlaw.com;nv17@ecfcbis.com;les@trustesolutions.net
                                                                                        4
                                                                                            MICHAEL A URBAN on behalf of Creditor BOARDS OF TRUSTEES OF THE LABORERS
                                                                                        5   JOINT TRUST FUNDS
                                                                                            urban@luch.com,
                                                                                        6   efiling@theurbanlawfirm.com;smcdonald@theurbanlawfirm.com;nring@theurbanlawfirm.com;v
                                                                                            hernquist@theurbanlawfirm.com;kopenbrier@theurbanlawfirm.com;adenni@theurbanlawfirm.co
                                                                                        7   m
                                                                                        8
                                                                                            MICHAEL A URBAN on behalf of Interested Party LABORERS JOINT TRUST FUNDS
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9   urban@luch.com,
                                                                                            efiling@theurbanlawfirm.com;smcdonald@theurbanlawfirm.com;nring@theurbanlawfirm.com;v
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10   hernquist@theurbanlawfirm.com;kopenbrier@theurbanlawfirm.com;adenni@theurbanlawfirm.co
HOUMAND LAW FIRM, LTD.




                                                                                            m
                                                                                       11
                                                                                       12   DAN M. WINDER on behalf of Debtor SIX STAR CLEANING AND CARPET SERVICES,
                                                                                            INC.
                                                                                       13   winderdandocket@aol.com, hamilton.moore@attorneydanwinder.com

                                                                                       14   MATTHEW C. ZIRZOW on behalf of Interested Party B&R BUILDERS, INC.
                                                                                            mzirzow@lzklegal.com,
                                                                                       15   carey@lzklegal.com;trish@lzklegal.com;sara@lzklegal.com;carita@lzklegal.com
                                                                                       16
                                                                                       17          I declare under penalty of perjury under the laws of the United States that the foregoing is

                                                                                       18   true and correct.

                                                                                       19          Dated this 11th day of July, 2019.

                                                                                       20                                                    HOUMAND LAW FIRM, LTD.

                                                                                       21
                                                                                                                                             By: /s/ Jacob L. Houmand
                                                                                       22                                                    Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                                                             Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                                                                                       23                                                    9205 West Russell Road, Building 3, Suite 240
                                                                                                                                             Las Vegas, NV 89148
                                                                                       24                                                    Telephone: 702/720-3370
                                                                                                                                             Facsimile: 702/720-3371
                                                                                       25
                                                                                       26                                                    General Bankruptcy Counsel           for   Lenard
                                                                                                                                             Schwartzer, Chapter 7 Trustee
                                                                                       27
                                                                                       28

                                                                                                                                            -3-
